BURKE, Justice,
dissenting, with whom KITE, Chief Justice, joins.
[T 15] I respectfully dissent because I disagree with the majority's conclusion that compensability of the claimant's injury hinges on the meaning of the word "transported," as that term is used in Wyo. Stat. Ann. § 27-14-102(a)(xi)(D). Instead, when an employee is reimbursed for travel expenses or is transported by an employer's vehicle, as in this case, we must determine whether the claimant's injury was sustained "during travel." I conclude that the claimant's injury did arise "during travel," and that the claimant has satisfied the general test for compensability by establishing a "causal nexus" between the injury and his employment. Accordingly, I would reverse the OAH's grant of summary *1176judgment, and remand for further proceedings.
[T16] The majority posits that the specific question before us is "whether the appellant's injury was sustained while, as the statute requires, he was being 'transported by a vehicle of the employer.'" By phrasing the issue in this manner, however, the majority unnecessarily restricts its interpretation of the statute to include only the situation in which an injury occurs simultaneously with the act of "being transported." - But this is not what the statute demands. Rather, the statute provides that the term "injury" does not include "[alny injury sustained during travel to or from employment unless the employee is reimbursed for travel expenses or is transported by a vehicle of the employer." Wyo. Stat. Ann. § 27-14-102(a)(xi)(D) {emphasis added). The statute does not require that the injury occur simultaneously with "being transported," just as it does not require that the injury occur while the employee is "being reimbursed" for travel expenses. In this case, the claimant's employer provided him with a truck to use for his work and as needed when he was not working. The claimant was subject to being called in to work at any time. In light of these facts, the claimant has established that he was "transported by a vehicle of the employer."
[¶17] The question we must answer, then, is whether the claimant's injury was sustained "during travel." The hearing examiner, correctly determining that "the dis-positive legal issue is whether or not any injury [the claimant] sustained was, as a matter of law, sustained 'during travel,'" referred to the definition of travel contained in Black's Law Dictionary. According to the hearing examiner, "(travel is defined as going from one place to another at a distance." Using that definition, the hearing examiner concluded that "in order for there to be vehicle travel or transportation there must be at least some initial movement by the vehicle in which the employee is traveling as this is the most reasonable demarcation point between preparing for travel and actually traveling." Although the majority focuses upon the statutory phrase "is transported by," it appears that the majority would also interpret "during travel" to require initial movement of the vehicle in order for the injury to be compensable. However, there is no indication in the statute that the legislature intended to impose that limitation on compensability. From a common sense perspective, it is obvious that an individual must enter the vehicle to travel in it. So long as the employee was entering the vehicle in furtherance of the employment, there is no reason to deny recovery. In this case, the claimant, who was subject to being called in to work at any time, was called by his superi- or to a meeting in Casper, Wyoming, which is approximately 235 miles from his home in Powell, Wyoming. The claimant was injured on the stirrup of his employer's truck as he was climbing into the vehicle to make the trip to Casper. The claimant was injured "during travel."
[¶18] The majority attempts to create a bright-line rule for determining whether an injury is sustained during travel, and states that travel includes only the situation in which "the vehicle [is] carrying the employee from one place to another." As noted in 1 Larson's - Workers' - Compensation - Law, § 18.01[1], "[wlhen a line of this kind is drawn, there are always cases very close to each side of the line." The determination of whether an injury is sustained during travel, however, can be made without attempting to divine a bright-line rule from the statute. Indeed, we need not go beyond the existing standard, discussed below, which requires a "causal nexus" between the injury and the circumstances of employment in order for an injury to be compensable. It is simply impossible to anticipate all of the potential ways in which an employee could be injured "during travel." Certainly, the employee could be injured while the vehicle is moving, but an employee could also be injured while the vehicle is not in motion.
[T19] Rather than deciding these cases based on a finely drawn rule, it is better to approach each individual set of facts in light of the "causal nexus" standard that we have previously articulated. In interpreting the definition of injury under Wyo. Stat. Ann. § 27-14-102(a)(xi), we have repeatedly stat*1177ed that, for an injury to be compensable, "there must be 'a causal nexus between the injury and some condition, activity, environment or requirement of the employment'" Shelest v. State ex rel. Wyo. Workers' Safety & Comp. Div., 2010 WY 3, ¶ 8, 222 P.3d 167, 170 (Wyo.2010), quoting Quinn v. Securitas Sec. Servs., 2007 WY 91, ¶ 11, 158 P.3d 711, 714 (Wyo.2007). Further, we have held that
Subsection (D) is the codification of "a long-standing common law rule that injuries incurred while either going to or coming from work are not compensable unless the employer has in some fashion provided the employee with transportation or has reimbursed him for the costs of those travels." Archuleta [v. Carbon County School District No. 1], 787 P.2d [91,] 92 [ (Wyo.1990) ]; Claims of Naylor, 723 P.2d 1237, 1241 (Wyo.1986) As we stated in Ar-chuleta, in terms of our "nexus test," subsection (D) of § 27-14-102(a)(xi) "constitutes a legislative determination that, while no compensable nexus with the employment is generally present when an employee is traveling between home and work, such a nexus is created where the employer has assumed the cost of that travel." Id. [at 983].
Berg v. State ex rel. Wyo. Workers' Safety & Comp. Div., 2005 WY 23, ¶ 8, 106 P.3d 867, 871 (Wyo.2005). The injury sustained by the claimant in this case satisfies the general "nexus test." As indicated above, the claimant was injured climbing into his employer's truck while on his way to a work-related meeting. The claimant had no choice but to enter his employer's vehicle by opening the door and stepping up to the driver's seat. The claimant's injury was directly related to a requirement of his employment, namely, that he would use his employer's truck to travel to the meeting. Consequently, the claimant's injury is compensable under our "nexus test."
[¶20] Among the jurisdictions that rely on common law application of the "going and coming rule" to determine whether an employee's injury is compensable, the decision in State Lottery Commission v. Workers' Compensation Appeals Board, 50 Cal.App.4th 311, 57 Cal.Rptr.2d 745 (1996) appears to distinguish California as the only jurisdiction requiring that an employee's injury be sustained while the employee is actually in the employer's vehicle. The decisions reached in F.W.A. Drilling Co. v. Ulery, 1973 OK 82, 512 P.2d 192 (1973) and Love v. BIPO, Inc., 2006 OK CIV APP 136, 146 P.3d 873 (2006), appear to represent the most common approach in these cases, which is to rest judgment on whether the employee's injury is sustained during an activity that is reasonably necessary or incidental to the employment. This principle, which is analogous to our nexus test, is expressed in F.W.A. Drilling v. Ulery as follows:
We are of the opinion that the argument of the employer attempts, by a too finely drawn analysis, to differentiate between necessities of employment, and conditions under which work was required to be performed. Without question, the major factor for the employee's attempted travel was the employer's work. The employer saw fit to furnish transportation for the sixty-mile trip to the site. The employee had to bring his lunch because food was not available on the site, and the practice was for the employees to bring clothing to be worn during actual work. The conditions under which claimant's work was to be performed required these things be taken to the job site. The injury which occurred was inextricably connected with the necessities created by the work to be performed.
Claimant's injury occurred under conditions as incidental to his employment as an injury which might have resulted from falling while attempting to enter the truck to begin the journey to the job site. From these circumstances the trial court correctly determined [the] causal connection between conditions under which the work was required to be performed and claimant's injury.
Id. at 194 (emphasis added). In line with the analysis in F.W.A. Drilling, other jurisdictions have determined that an injury is com-pensable when the employee is engaged in an act that is reasonably necessary or incidental to the employment. See, e.g., Hafer's Inc. v. Industrial Comm'n, 526 P.2d 1188 (Utah 1974) (claimant's injury held compensable *1178where claimant was injured while installing a spring-loaded shock absorber in his work vehicle on the day prior to a sales trip); Pan Am. Fire & Cas. Co. v. Cothran, 109 Ga.App. 332, 136 S.E.2d 163 (1964) (claimant's injury held compensable where claimant was injured while moving lumber out of a truck blocking the entrance to his home); Advanced Diagnostics v. Walsh, 437 So.2d 778 (Fla.Dist.Ct.App.1983) (claimant's injury held compensable where claimant salesman was getting into a work vehicle in his own driveway when another car left the street and caused injury). In accordance with the analysis employed in these jurisdictions, and the similar analysis required under our nexus test, I would find that the claimant's injury in this case was compensable. The OAH's decision granting summary judgment to the Workers' Compensation Division should be reversed.